George Rose Smith, Justice, concurring. Inasmuch as we try chancery cases de novo, I see no reason to bother ourselves with the question of the O’Neals’ possible estoppel to dispute their landlords’ title. The Ellisons’ proof of title by adverse possession was overwhelming. They acquired their title in 1951 and, through tenants, continuously farmed the land, including the 9.2 acres now in controversy, for some 14 years before the O’Neals bought the land to the west. The O’Neals’ property had been mostly wooded and was first cleared and cultivated by O’Neal in 1966. Before that, Ellison had farmed his land up to the line that was marked by the edge of the woods and eventually became the turnrow that is admitted to have existéd. O’Neals’ testimony that he and Ellison agreed, when the turnrow was plowed under, to fix the true line by means of a survey at some indefinite future date is of no consequence. The Ellisons already had title by adverse possession; so any executory agreement to readjust the boundary line would not reinvest the title. Hudson v. Stillwell, 80 Ark. 575, 98 S.W. 356 (1906). Moreover, although O’Neal was decidedly evasive on the witness stand, he eventually admitted that under the lease from the Ellisons he cultivated the tract now in controversy and understood that the tract belonged to the Ellisons. He also admitted that his only claim to title is based on the survey that was made shortly before this suit was filed. Thus the great weight of the evidence shows that the Ellisons acquired title by adverse possession through tenants for about 25 years. Any possible question about the O’Neals’ estoppel to question the Ellisons’ title becomes immaterial.